Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed March 02, 2022.  

Allowable Subject Matter
Claims 1-20, 41 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Arunachalam (US 2020/0236139 A1), discloses pre-resolving a plurality of Domain Name System (DNS) queries for the at least one application. The plurality of DNS queries is pre-resolved before triggering at least one DNS resolution query from the at least one application ([0026]). 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of "the correlation between the triggering event and the at least one historical DNS request is configurable with a threshold confidence level associated with the correlation, the threshold confidence level stored in association with the correlation in the DNS information…identifying, by one or more sensors, an occurrence of a triggering event of the plurality of triggering events by detecting user action on the computing device… the user action is detected using data from the sensor" as stated in claims 1, 13 and 20.  These limitations, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446